DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 12/21/2021.  Claims 1, 11, 15, and 18-19 are amended and claims 1, 8, 10-16, and 18-19 are currently pending.

Proposed Amendment
The indefiniteness of the claims addressed in the rejections below stem from the metes and bounds of the voltages, currents, and sequence of controlling the electrochromic component of the anti-glare rearview mirror.  The following claim suggestion is intended to capture the invention disclosed in the Specification and originally-filed drawings with language that overcomes the pending 35 U.S.C. 112(b) rejections. The proposed amendments is not being presented to place the application in condition for allowance.  Comments in view of the prior art cited herein are included in the Pertinent Art section below.  This proposal is intended to illustrate Examiner’s understanding of the disclosed invention and a starting point for discussion.  In particular, the language limiting the controller is clarified to provide the sequence of steps presented in Applicant’s originally filed Figure 5.

Claim 1 
An anti-glare rearview mirror, comprising:
a lens, the lens comprises an outer lens and an inner lens, the inner lens is located at a rear side of the outer lens; 
a first photosensor, the first photosensor is disposed on the lens and is located at a rear side of the outer lens, and the first photosensor is configured to receive light irradiated from a front side of the anti-glare rearview mirror and generate a corresponding current; 
an electrochromic component, the electrochromic component is located between the outer lens and the inner lens, and the electrochromic component is configured to be supplied with a corresponding voltage according to the current generated by the first photosensor, and then change a light transmission ratio of the electrochromic component; 
wherein, the lens comprises a color changing space, the color changing space is a space formed by an orthographic projection of the electrochromic component projected on the lens along a thickness direction of the lens, and the first photosensor is disposed inside the color changing space; 
the anti-glare rearview mirror further comprises a controller; 
	the controller is configured to:
determine a first current generated by the first photosensor when a first voltage is being applied to the electrochromic component, wherein the first voltage is zero volts;
apply a second voltage to the electrochromic component based on the determined first current, the second voltage having been tested to correspond to a transmission ratio resulting in a target current in the first photosensor,
wherein the target current corresponds to a reflected anti-glare light intensity;
the controller is further configured to perform at least one time of adjustment process, including:
generated while the second voltage is being applied to the electrochromic component, determine whether a second current generated by the first photosensor is equal to the target current in the first photosensor; and
if the second current is not equal to the target current, then apply a third voltage to the electrochromic component, different from the second voltage, and repeat the time of adjustment process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the controller is configured to apply a second voltage to the electrochromic component when a value of the current generated by the first photosensor is in a second current value interval; wherein, the second current value interval is one of a plurality of subintervals into which the current value interval of the first photosensor is divided; the second voltage is a voltage which enables the light generating the second current value interval to reach a predetermined light intensity range after passing through the electrochromic component, and before the second voltage is applied to the electrochromic component no voltage is applied to the electrochromic component; the controller is further configured to perform at least one time of adjustment process: if a value of a current generated by the first photosensor at a current moment is not equal to a threshold value after the 2Application No.: 16/379,486Docket No.: 081236-0174 electrochromic component is supplied with the second voltage, a present voltage applied to the electrochromic component is adjusted; the threshold value is, in a case where the electrochromic component is supplied with a certain voltage, a value of a current generated by the first photosensor when a light passing through the electrochromic component reaches a predetermined light intensity range; the predetermined light intensity range is an anti-glare light intensity range”. The metes and bound of the language limiting the controller functionality cannot be determined by a person having ordinary skill in the art in light of the Specifications.  
Firstly, in light of the Specification, the phrasing “apply a second voltage … when a value of the current … is in a second current value interval” is believed to misrepresent the functionality of the controller. It appears from the Specifications [0061]-[0067] that the photosensor current value being in the second current value interval is the result of an applied second voltage.  The claim language is structured such that a second voltage is applied subsequent to a current value being in a second current value interval – a substantive difference in operation. Further, based on the time adjustment process, it appears that the photosensor current resulting from applying a second voltage to the electrochromic component is not necessarily in the second current interval range.  If the photosensor current resulting from applying a second voltage was within the targeted current interval, then there would be no need for a time adjustment process. This contradiction also comes into the recitation that the “second voltage … enables the light generating the second current value interval to reach a predetermined light intensity range after passing through the electrochromic component” when the second voltage does not necessarily enable that amount of light as claimed when a latter-applied, adjusted voltage is required in the time adjustment process. 
Secondly, it is unclear how the sequence of applied voltages and photosensor currents limits the invention. The claim recites a “present” time frame within which a voltage is applied and simultaneously limits the apparatus as applying a zero voltage and applying a second non-zero voltage. The claim neither clearly establishes a sequence of applying voltages nor clearly establishes when “present” time is relative to any other feature of the claim.  
Thirdly, the phrasing “threshold value” is defined contrary to its ordinary meaning. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “threshold value” in claim 1 is used by the claim to mean a target current value, while the accepted meaning is a lower or upper boundary of a current value range. The term is indefinite because the specification does not clearly redefine the term.
Lastly, the recitation “the threshold value is, in a case where the electrochromic component is supplied with a certain voltage, a value of a current generated by the first photosensor when a light passing through the electrochromic component reaches a predetermined light intensity range; the predetermined light intensity range is an anti-glare light intensity range”. Similar language was previously addressed on Pages 4-6 of the 9/21/2021 Final Rejection.  In short, a current generated in the photosensor from an intensity of external light  received at the front surface of the mirror does not indicate a reflected intensity when a voltage is applied to the electrochromic component.  When a voltage is applied to the EC component of the mirror, the voltage results in a decrease in the transmission ratio through the EC component and results in a doubling of the reduced transmission in reflection as the light passes twice through the EC component in reflection.  Therefore the anti-glare light intensity that is being controlled so as to prevent dazzling in the driver’s eyes is not the light intensity that impinges on the photosensor in the claimed embodiment having the photosensor within an orthographic projection of the color changing area.
In total, the indefiniteness in the claim preempts examination on the merits in view of 35 U.S.C. 102 and 103.

Pertinent Art
In US Pat. No. 4,603,946 to Kato et al., Kato discloses an anti-glare mirror (Figs. 1-2), comprising a lens (baseplate 1, Figs. 1-2), a first photosensor (photo-sensitive medium 9, Fig. 1, 2, 4), an electrochromic component (liquid crystal panel 6, Figs. 1, 2, 4), a voltage generator to apply a voltage to the EC component outputs of op-amps 27 and 29, Fig. 4), and a controller configured to apply voltages based on an amount of light passing through the EC component Fig. 4 and corresponding written description) relative to a reference based on rheostat 10 (col. 3, ln. 61-66).
In US Pat. No. 4,920,257 to Fuerthbauer et al., Fuerthbauer discloses an anti-glare optical element, comprising a lens (cell 21a, Fig. 1), a first photosensor (sensor 4, Fig. 1), an electrochromic component (LCD 3, Fig. 1), a voltage generator to apply a voltage to the EC component (“an output control signal directed through a line 7”, Fig. 1), and a controller configured to apply voltages based on an amount of light in the environment (impinging on sensor 8, Fig. 1) and an amount of light passing through the EC component (impinging on sensor 4, Fig. 1).
 In US Pat. No. 5,677,526 to Hattori et al., Hattori discloses an anti-glare mirror (Figs. 1 & 3A), comprising a lens (transparent glass 40 and half-mirror 48, Fig. 3A), a first photosensor (sensor 38, Fig. 1), an electrochromic component (EC layer 44, Fig. 3A, Fig. 1), a voltage generator to apply a voltage to the EC component (col. 4, ln. 30-col. 5, ln. 35), and a controller configured to apply voltages based on an amount of light passing through the EC component (col. 4, ln. 30-col. 5, ln. 35).
In US PG Pub. 2020/0089072 to Kubo, Kubo discloses an anti-glare mirror (Figs. 1A-1B, 5), comprising a lens (front substrate 401 of EC 101, Figs. 1B & 4), a first photosensor (optical sensors 103, Fig. 1B), an electrochromic component (EC device 101,with EC layer 403, Figs. 1B & 4), a voltage generator to apply a voltage to the EC component (“a EC device controller 106 configured to operate, with reference to the data of the intensity of light incident on the optical sensors 103, the EC device 101”, Fig. 1B), and a controller configured to apply voltages based on an amount of light passing through the EC component (“a EC device controller 106 configured to operate, with reference to the data of the intensity of light incident on the optical sensors 103, the EC device 101”; Fig. 5; [0083]-[0091]).
US PG Pub. 2015/0314731 to Popp et al., Popp discloses an anti-glare mirror (e.g. Figs. 1), comprising a first photosensor (“organic functional layer stack 103 between the electrode 102, 104 has an organic functional layer which is embodied as an organic light detecting layer and which can detect ambient light through the substrate 101 in a first operating state of the mirror device, such that the organic optoelectronic element 100 acts as an organic light detecting element in the first operating state”), an electrochromic component (EC layer 101, Fig. 1), a voltage generator to apply a voltage to the EC component ([0101]), and a controller configured to apply voltages based on an amount of light passing through the EC component ([0046]-[0048], [0101]).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments and claims have been addressed in the 2/2/2022 Interview Summary and the rejections above. As the claims remain indefinite, arguments in view of prior art are addressed more thoroughly in the 35 U.S.C. 112 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872